Citation Nr: 1422697	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-38 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD) to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).

With regard to the Veteran's claim for entitlement to service connection for bipolar disorder, the Board acknowledges the Veteran has also reported symptoms of depression and nervousness.  The claim, therefore, cannot be considered limited to the one diagnosis and has been appropriately recharacterized above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the Board must consider the scope of a claim as encompassing all disabilities that may be reasonably described by the claimant's description of the claim, reported symptoms, and the other information of record).  However, the Board also notes that the Veteran has been denied entitlement to service connection for PTSD which he has not appealed.  Accordingly, the Board has characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include bipolar disorder.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDING OF FACT

The Veteran's acquired psychiatric disability, to include bipolar disorder, did not have onset in service and was not caused by or otherwise related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).


The Board notes that unfortunately, most of the Veteran's service medical records (SMRs) are unavailable.  VA notified the Veteran of this inability to obtain his SMRs in a September 1998 letter, advising him to furnish such records if he had possession of them.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 2005).  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that it is reasonably certain that the Veteran's SMRs are unavailable and that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare, 1 Vet. App. at 367.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a March 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for bipolar disorder, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also included general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2009 rating decision reflects the initial adjudication of the claim after issuance of the March 2009 letter.  Hence, the March 2009 letter meets the VCAA's content of notice and timing requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's separation examination from service, and post-service treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action on this claim, prior to appellate consideration, is required.

The Board also notes that a Social Security Administration (SSA) inquiry documents that the Veteran receives SSA disability benefits.  His SSA records have been obtained and associated with the claims file.  

The Board notes that the Veteran was not provided an examination and nexus opinion with regard to his bipolar disorder claim.  Under 38 C.F.R. § 3.159(c)(4) (2013), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for bipolar disorder.  See 38 U.S.C.A.  § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the competent and probative evidence does not document a verifiable in-service incurrence of disease or injury.  Accordingly, a VA examination is not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no competent and probative evidence which supports credible evidence of an in-service disease or injury.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through identified notice, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a). The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and/or continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran has averred that he has bipolar disorder which was caused by his service.  At the outset, the Board notes that the Veteran's psychiatric condition is not considered a "chronic disease" under 38 C.F.R. 3.309(a); therefore, the Board will address this claim for service connection only on a direct basis.  

Post-service treatment records reflect that the Veteran was diagnosed with bipolar disorder in November 2002.  Therefore, the Veteran has a current disability and the first element of Shedden is satisfied.  

It is the second element of Shedden, in-service incurrence of disease or injury, upon which the Veteran's claim fails.  The Veteran's STRs are silent for any in-service complaints of depression or anxiety, or any symptoms of or treatment for bipolar or another psychiatric disorder.  His March 1966 discharge examination does not have any notation of any psychiatric symptoms.  In fact, in an August 1991 Albany VAMC psychiatric record the Veteran denied having had any psychiatric treatment while on active duty.  In further regard to the lack of in-service onset of bipolar disorder, the Board notes additional factors.  

The first of these factors is that post service evidence does not reflect treatment related to a psychiatric disorder for many years after service.  Specifically, the Veteran was discharged in 1966 but was first treated for symptoms of bipolar disorder in 1991, more than 20 years later.  From 1991 to 2011 the Veteran's medical records reflect treatment for a psychiatric disorder.  These treatment records include reports of the Veteran consuming large amounts of alcohol, and being abused as a child.  Specifically, at his July 2011 PTSD VA examination the Veteran reported that he was raised by his mother and a series of stepfathers.  He stated one of these stepfathers physically abused him and his mother.  The Veteran denied any family history of psychiatric disorders.  The Board notes that in 1991 the Veteran attempted to stab himself with a knife, and was hospitalized for his injuries.  However, it was not until 2002 that the Veteran was afforded an official diagnosis of bipolar disorder, more than 30 years after his discharge from service.  

It is acknowledged that that the Board cannot determine that competent lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, there are other factors, in conjunction with the lack of contemporaneous medical evidence, that weighs against the claim. 

In this regard, the lay evidence submitted is not particularly probative or persuasive.  The documented post-service treatment records include the Veteran's statements asserting his continuation of symptoms, as well as lay statements from his wife and ex-wife.  As he described in his statements, the Veteran was married twice, once in either 1968 or 1971 (the Veteran's statements reflect conflicting dates), to M.M. and once in 1980 to S.R.  Specifically, the Veteran's wife and ex-wife submitted statements in November 2009 and January 2010 respectively.  The lay statements discuss the continuation of depressive symptoms that the Veteran suffered during each marriage.  

In November 2009 the Veteran's wife, S.R., described how the Veteran's behavior deteriorated from the year 1980 onward.  She described in detail how the Veteran acted while she was married to him.  S.R. stated that in 1980 the Veteran would have crying spells out of nowhere, and would nail down and put wood across the top of the windows.  She said during the night he would rock back and forth continuously.  In 1981, after the couple had their first child, the Veteran's wife reported that he would constantly worry that something bad would happen to them or their child.  She remembered him stating that he was very bothered about the memory of young children in Vietnam eating out of garbage cans, and also of them dying.  She further reported that he was loud, and both mentally and physically abusive at times.  The Veteran's wife stated that sometimes he would hug his children so hard that he would suffocate them, and she would have to intervene.  She further stated that her husband often acted severely depressed.  She stated he stopped taking care of his hygiene and appearance, and that when she spoke to him about counseling he would claim nothing was wrong with him.  The Veteran's wife reported that after living with the Veteran for 17 years, she left him in September 1997.  She stated that just before she left is when the Veteran stabbed himself.  The Veteran's wife concluded her statement by asserting that she believed that the Veteran suffered a severe psychiatric disorder, and that it had ruined his life socially, mentally and physically.  

The Board notes that although S.R.'s statements are credible, S.R.'s marriage to the Veteran was not during his service, or near his time of discharge.  Therefore, the November 2009 statement is not indicative of the Veteran's in-service behavior, as the Veteran's wife could only attest to the Veteran's behavior more than a decade after his discharge.  Therefore, her statements are not probative with regard to evidence of an in-service disease or injury , nor are they probative to provide a connection between the Veteran's service and his current diagnosis.  

In January 2010 the Veteran's ex-wife, M.M., submitted a statement, wherein she reported that the during their marriage the Veteran would rock back and forth during the night and cry continuously.  She stated that he was no longer compassionate or loving at the end of their marriage, and that he would sit and stare into space for hours.  She stated that everything she tried to discuss with him led to a violent uproar of emotions, and that he frequently threatened to kill himself.  

The Board notes that the Veteran was discharged in 1966, and he married M.M. in either 1968 or 1971.  Therefore, M.M.'s statements are more probative than S.R.'s in determining whether the Veteran had an in-service disease or injury leading to his current psychiatric disability.  However, because the Veteran's behavior occurred after service, the statement is not sufficient to show that the Veteran had any in-service onset of his psychiatric disability.  Indeed, M.M.'s statement does not address any in-service psychiatric behavior or onset of any psychiatric disorder.  

As stated above, the Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements and any lay statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  The Veteran is certainly competent to attest to his own observable symptoms and in-service experiences.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  In addition, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issues in this case, an acquired psychiatric disorder (bipolar disorder) falls outside of the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372, 1377.  Bipolar disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that a psychiatric evaluation and testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran is competent to report feelings of anxiousness, depression, anger, attention problems and difficulty with relationships, he lacks the competence to provide an opinion that relates his post-service diagnosis of bipolar disorder with his service.  His mother's and wife's assertions relating the Veteran's bipolar disorder to his active service also lack this level of competence.  Indeed, neither the Veteran nor his lay witnesses have been shown to possess the requisite medical training, expertise or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Regardless of the lack of contemporaneous medical evidence, the Veteran's testimony regarding the presence of observable symptomatology may provide sufficient support for a claim of service connection, if credible.  See Barr, 21 Vet. App. 303, 307; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board determines that the Veteran's reported history of continued symptoms since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board first considers the Veteran's inconsistent statements with regard to his onset of symptomatology.  In July 1991, at a VA examination, the Veteran stated that he may have had symptoms of depression since Vietnam.  However, in a November 2009 statement he reported that he blacked out August through November of 1965 while in "RVN," or the Republic of Vietnam, and could not recall details of what happened.  The Veteran's statement that he couldn't remember anything for four months in Vietnam is inconsistent with his statement in July 1991 that he has suffered symptoms of depression since possibly Vietnam.  The Veteran is also inconsistent with his recollection of his dates of marriage, which are relevant to the weight of the lay statements in this case.  In his 1991 psychiatric records from the Albany VAMC, the Veteran reported that he was first married in 1968.  However, in his claim for a nervous condition in 1997 the Veteran reported that he was first married in 1971.  The Veteran's inability to even remember his own dates of marriage are indicative of his faded memory and goes against his being perceived as a credible historian.  

In addition to these inconsistencies, the Veteran reported in an April 2001 hearing that he did not know why he felt that his current psychiatric disability was due to his service.  See Hearing Testimony, p. 17.  He went on to explain that he was just trying "to put two and two together," and that because he was experiencing symptoms now, he related it to his service because, essentially, he did not know what else to relate it to.  The Board does not find it facially plausible that the Veteran would not know why his current disability was due to service if he suffered any in-service incurrence of injury or disease.  

In view of the above, the Board concludes that the Veteran's statements, as they contain both inconsistent statements and statements which are not plausible, are of no probative value.  Thus, there is no evidence of record of an in-service disease or acquired psychiatric disability, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board turns to the last element of Shedden; the evidence of record must establish a nexus between active duty service and the Veteran's current diagnosis.  In this case, the Board finds that the competent evidence does not attribute the Veteran's current acquired psychiatric disorder to active duty, despite his contentions to the contrary.

Therefore, in light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, other than PTSD, to include bipolar disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include bipolar disorder, is denied.  




____________________________________________
Gayle E. Strommen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


